DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Remarks
Applicant's arguments filed August 4, 2020 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a bottom shelf” as described in the specification [0028].  Any structural detail (the bottom shelf is an element of the basal part 101) that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the three openings” as described in the specification [0028].  Any structural detail (manages the least resistance to the air flow) that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a clip 201 … attached to the back body part” as described in the specification [0034].  Any structural detail (Both the clips 215 and 201… facilitate cooling) that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the main body” must be shown or the feature(s) canceled from the claim(s)1.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the back up” must be shown or the feature(s) canceled from the claim(s)2.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. §112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are:
“housing means” in Claim 1; and
“controlled by means of a mobile application” in Claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. §112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. §112(f), applicant may:  
(1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or 
(2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC §112(a)
The following is a quotation of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 – 10 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re Claim 1, the limitation “a first V-shaped structure and a second V-shaped structure are conjoined together to constrict the air flow coming from the air intake unit and ejecting the airflow from the back up the second V-shaped structure at higher velocity toward the basal part of the main body” was not described in such a way to convey possession of the claimed invention. Specifically:
[008] “a first V-shaped structure positioned in center of the main body below the air intaking unit, the first V-shaped structure has a small cavity where the air flow from the air intaking unit is forced into; a second V-shaped structure positioned above the first V-shaped structure and having an elongated shaft extensions towards the basal part, the second V-shaped structure orient the airflow coming from the cavity of the first V-shaped structure over the elongated shaft extension and output the air through the one or more vents”.
[0036] “The air flowing downward ... will contact with a first V-shaped structure 206 and a second V-shaped structure 204.  The first V-shaped structure 206 and the second V-shaped structure 204 are conjoined together to constrict the airflow by means of process called venturi effect. This phenomenon causes a change in pressure where the airflow is forced into a smaller cavity. The air 
It is unclear what the “a smaller cavity” is, and how or where it is formed.  Although structures 204 and 206 are conjoined together, it is unclear if (or how) they form an air passage, or inhibit air flow.  Further it is unclear how airflow is ejected “from the back up the second V-shaped structure” since the first and second V-shaped structures are “conjoined together” and the written disclosure and figures do not provide how the conjoined structure forms any type of air passage.
It is respectfully noted that, although Applicant discloses that the “first V-shaped structure 206 and the second V-shaped structure 204 are conjoined together to constrict the airflow by means of process called venturi effect”, the claimed structure does not form a venturi3. Applicant’s disclosure does not provide a written description that shows how the V-shaped structures form the claimed structure or accomplish the claimed function, other by stating that it does.  Applicant’s structure appears to form only the first part of a two part structure that would result in an “ejecting at a higher velocity”.
As best understood, the V shaped structures are in parallel (as seen in the figures below), and “conjoined”.  

    PNG
    media_image1.png
    396
    697
    media_image1.png
    Greyscale

Correction or clarification is respectfully requested.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 10 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In re Claim 1, insufficient antecedent basis has been provided for the limitation “ejecting the airflow from the back up second structure”.  A review of the specification discloses “The air is then ejected from the cavity back up the V- shaped structures at a higher velocity and goes over the second V-shaped structure 204 and comes down the backside of the larger V-shaped structure 204.” [0036]. However, the disclosure is different than the claimed invention.  Claim 1 provides antecedent basis for a “back wall” of the housing, but in the context of the claim language it is not clear whether “back” was intended to refer to the “back wall” of a back of the V-shaped structure.
In re Claim 1, the limitation “at higher velocity” is unclear/indefinite, at least because the term “higher” is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Respectfully, when claiming relative velocities, a first/lower velocity must be claimed in order to claim a second/ higher velocity.
In re Claim 7, the limitation “the air intake unit comprises a fan and a coreless motor” is unclear/indefinite. Claim 1, from which claim 7 depends, recites “a fan positioned beneath the air intake unit”.  Since claim 1 requires the fan be beneath the air intake unit, it is not clear how it can also be part of the air intake unit.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. §103 as being unpatentable over Cielo (US 5,562,407), in view of Yazawa (JP 2012/007597), in view of Davis et al (US 6,371,450), in view of Oshima et al (US 5,938,527).
In re Claim 1, Cielo discloses a portable wearable cooling device comprising: 
a main body (figs 1 – 3: (12)) having: 
an elongated basal part (12) with cylindrical walls; and 
a circumferential annular part (as seen in fig 2) on top of the basal part, the circumferential annular part has an air intake unit (26), the main body serves as a housing means for one or more components (as seen in figures 2, 3; and col 3, lns 24 – 40);

    PNG
    media_image2.png
    444
    919
    media_image2.png
    Greyscale

 a fan (36) positioned beneath the air intake unit (26) that intakes the air from outside and channel the air (as seen in fig 1) towards the basal part of the main body; 
at least one vent (28) in the basal part of the main body to provide air outlet; 
Cielo lacks wherein the device comprises:
an elongated basal part comprises a rectangular shape, such that the elongated basal part comprises a front wall, a back wall and a pair of side walls;
a circumferential annular part has a honeycomb air intake unit,  and is oriented at an acute angle with respect to the basal part, and
a first V-shaped structure and a second V-shaped structure are conjoined together to constrict the air flow coming from the air intake unit and ejecting the airflow from the back up the second V-shaped structure at higher velocity toward the basal part of the main body. 
Yazawa teaches a wearable cooling device (figs 1 – 9: (1)), comprising:
a main body (fig 4: (2)) having: 
an elongated basal part with a front wall, a back wall and a pair of side walls (as seen in fig 4); and 
a circumferential annular part (as seen in figs 1, 2, and 4) on a wall of the basal part, the circumferential annular part has a honeycomb (14) air intake unit (14), the main body serves as a housing means for one or more components (as seen in figures 1, 2 [0018, 0022]):
Element (14) has been understood to disclose a honeycomb shape.
 a fan (6) positioned adjacent the air intake unit (14) that intakes the air from outside and channel the air (as seen in fig 1, via (11)) towards the basal part of the main body; and
at least one vent (3) in the basal part of the main body to provide air outlet.

    PNG
    media_image3.png
    439
    342
    media_image3.png
    Greyscale

It is respectfully noted that Yazawa has not been relied upon to teach an air flow path. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cielo, as taught by Yazawa, such that the device comprises:
an elongated basal part with a front wall, a back wall and a pair of side walls; and 
a circumferential annular part having a honeycomb air intake unit,  
 for the benefit of preventing clothes from being drawn into the inlet4, improving ease of use.
Davis et al teaches a battery powered volatile dispenser (Abstract), comprising a main body (figs 3, 4: (12)) having: 
a basal part (44) with a front wall, a back wall and a pair of side walls (as seen in figs 3, 5); and 
a circumferential annular part (as seen in figs 1, 2, and 4: (14)) on top of the basal part, the circumferential annular part has an air intake unit and is oriented at an acute angle with respect to the basal part,
the main body (12) serves as a housing means for one or more components (as seen in figure 3)

    PNG
    media_image4.png
    439
    555
    media_image4.png
    Greyscale

a fan (20) positioned adjacent an air intake unit (14) that intakes the air from outside and channels the air (apparent, when the fan is operating), and
at least one vent (16) to provide air outlet.
Please not that Davis et al discloses “(t)he preferred direction of airflow through the air flow path 18 is from back (13) to front (11), but, as has been noted, the opposite airflow direction is also possible and is within the scope and spirit of the invention. (col 8, lns 21 – 35). 
It is respectfully noted that Davis et al has not been relied upon to teach an air flow path. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Davis et al, such that the circumferential annular part is oriented at an acute angle with respect to the basal part, for the benefit of a visual determination of fan operation and volatile ingredient disbursement (Davis et al, col 1, lns 34 – 46; col 7, lns 49 – 54)), for improved user satisfaction.
Oshima et al teaches an air ventilation system (fig 5) comprising:
a fan (30) positioned beneath an air intake unit that intakes the air from outside and channels the air towards a basal part of a main body (36); 
at least one vent (51) in the basal part of the main body to provide air outlet; 

    PNG
    media_image5.png
    531
    638
    media_image5.png
    Greyscale

a first V-shaped structure (41) and a second V-shaped structure (42) are conjoined together to constrict the air flow (as the cross section of decreases, in the direction of airflow) coming from the air intake unit and ejecting the airflow from the second V-shaped structure (42) at higher velocity than the airflow through the first V-shaped structure toward the basal part of the main body (col 8, lns 6 – 34, 57 – 64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Oshima et al, such that the main body comprises a first V-shaped structure and a second V-shaped structure, the first and second V-shaped structures conjoined together to constrict the air flow (as the cross section of decreases, in the direction of airflow) coming from the air intake unit and ejecting the airflow from the second V-shaped structure at higher velocity than the airflow through the first V-shaped structure toward the basal part of the main body, for the benefit of allowing the air supply volume to be increased, without the requirement of a larger and heavier fan, for improved portability.
In re Claim 2, the proposed system has been discussed, wherein Yazawa teaches the circumferential annular part (14) of main body comprises a plurality of air inlet holes (fig 5: annotated, below) that are structured in a honeycomb pattern.  

    PNG
    media_image6.png
    592
    538
    media_image6.png
    Greyscale

In re Claim 3, Cielo discloses further comprising a removable essential oil insert (fig 3: (52)) positioned into the main body below the air intaking unit (26)) (col 4, lns 29 – 33)  
In re Claim 4, Cielo discloses further comprising a battery (54) to power the cooling device (col 5, lns 14 – 27), but lacks wherein the batteries are rechargeable.
Yazawa teaches wherein a power supply unit (fig 1: (9) comprises a rechargeable battery [0022].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Yazawa, such that the batteries are rechargeable, for the benefit of simplifying a long-term use of the system, and eliminating waste.
In re Claim 5, the proposed system has been discussed, but Cielo lacks wherein the system comprises one or more clips on the main body that serve as an attachment point to clothes. 
Yazawa teaches wherein one or more clips (fig 1: (16)) on the main body (2) serve as an attachment point to clothes (fig 7: (E, F), [0021]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Yazawa, such that the system comprises one or more clips on the main body that serve as an attachment point to clothes, for the benefit of hands-free use of the device, and improved user safety.
In re Claim 6, the proposed system has been discussed, but Cielo lacks wherein the portable device comprises straps or a fastener to serve as attachment points to clothes. 
Yazawa teaches wherein a portable device comprises straps (strap (17), aperture (18)) or a fastener to serve as attachment points to clothes.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Yazawa, such that the system comprises straps or a fastener to serve as attachment points to clothes, for the benefit of hands-free use of the device, and improved user safety.

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Cielo (US 5,562,407), in view of Yazawa (JP 2012/007597), in view of Davis et al (US 6,371,450), in view of Oshima et al (US 5,938,527), and further in view of Shiraki et al (US 4,861,237).
In re Claim 7, the proposed system has been discussed, wherein Cielo discloses the air intake unit comprises a fan (36), but is silent as to whether the motor is a coreless motor.
Shiraki et al teaches a fan apparatus (fig 3: (1)), wherein using a coreless brushless motor can be very thin and light-weight due to its coreless, flattened configuration and can be very inexpensive (col 1, lns 26 – 32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Cielo as taught by Shiraki et al, such that the motor is a coreless motor, for the benefit of providing a system that is lightweight and inexpensive, improving commercial success.

Claims 8 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Cielo (US 5,562,407), in view of Yazawa (JP 2012/007597), in view of Davis et al (US 6,371,450), in view of Oshima et al (US 5,938,527), in view of Jones et al (US 2018/0058708).
In re Claim 8, the proposed system has been discussed, but Davis et al is silent as to whether the angle of orientation of the circumferential annular portion with the basal portion is between 30 to 60 degrees. 
Jones et al teaches a diffuser (figs 1 – 3 (10)), comprising a housing (14) and a shroud (36), 
the shroud comprising an inlet (76) and an outlet (34) [0031], wherein
the outlet end and the inlet end are at about a 45o angle relative to a horizontal plane (fig 5) [0008]
It is respectfully noted that Applicant’s claimed circumferential annular portion is the air intake.

    PNG
    media_image7.png
    437
    1433
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the angle of orientation of the circumferential annular portion is 45o, as taught by Jones et al, such that the angle of orientation of the circumferential annular portion with the basal portion is between 30 to 60 degrees, for the benefit of positioning the air intake relative to a housing such that air from the intended environment is drawn into the housing.
In re Claim 9, the proposed system has been discussed (see above, In re Claim 8), wherein the angle of orientation of the circumferential annular portion with the basal portion is at 45o.  

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Cielo (US 5,562,407), in view of Yazawa (JP 2012/007597), in view of Davis et al (US 6,371,450), in view of Oshima et al (US 5,938,527), and further in view of Granger et al (US 2007/0217771).
In re Claim 10, the proposed system has been discussed, but lack wherein the device can be remotely controlled by means of a mobile application.
Granger et al teaches a system for distributing fragranced air, the system comprising a housing (12) having an inlet (fig 2: (36)), and outlet (66) and a fan (34), wherein the system is controllable by a mobile application [0044].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Granger et al, such that the device, for the benefit of consolidating controlling peripheral devices on a cell phone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular significance is Lee (US 2018/209432), teaching a portable wearable cooling device comprising: a main body having: 
an elongated basal part with a front wall, a back wall and a pair of side walls (as seen in fig 3); a circumferential annular part on top of the basal part, the circumferential annular part has a honeycomb air intake unit (110),

    PNG
    media_image8.png
    671
    1117
    media_image8.png
    Greyscale

 the main body serves as a housing means for one or more components (as seen in fig 8): 
a fan positioned beneath the air intake unit that intakes the air from outside and channel the air towards the basal part of the main body; and
at least one vent (130) in the basal part of the main body to provide air outlet.
Of particular significance is Kim Dong Sul et al (KR 2013/0119874), teaching a portable wearable cooling device (fig 6: (via clip (C/L)), comprising a main body having an elongated basal part (181) with a front wall, a back wall and a pair of side walls; an enlarged part (180) on top of the basal part, the enlarged part has an air intake unit (180) and is oriented at an acute angle with respect to the basal part (as seen in fig 6), the main body serves as a housing means for one or more components including a battery operated fan (510) [0055] intakes the air from outside and channels the air towards the basal part of the main body; at least one vent (190) in the basal part of the main body to provide air outlet [0056].
Of particular significance is Webb (US 2008/0295220), who teaches a wearable cooling device, comprising a main body having: an elongated basal part (fig 2B: (31)) with a front wall, a back wall and a pair of side walls; a circumferential annular part (29) on top of the basal part, the circumferential annular part has a honeycomb air intake unit (fig 4: (33)) and is oriented at an acute angle with respect to the basal part (as seen in fig 4), the main body serves as a housing means for one or more components (as seen in fig 4), a fan (37) positioned beneath the air intake unit that intakes the air from outside and channel the air 

    PNG
    media_image9.png
    595
    485
    media_image9.png
    Greyscale

Of particular significance is Chan (US 2013/0094980 who teaches a portable cooling device, comprising a main body having: a  portable wearable cooling device comprising: a main body having:
an elongated basal part with a front wall, a back wall and a pair of side walls (as seen, above); a circumferential annular part (12) on top of the basal part, the circumferential annular part has a honeycomb [0025] air intake unit (10) and is oriented at an angle with respect to the basal part, the main body serves as a housing means for one or more components [0013]:

    PNG
    media_image10.png
    381
    1047
    media_image10.png
    Greyscale

a fan [0025] positioned beneath the air intake unit that intakes the air from outside and channel the air towards the basal part of the main body; and at least one vent (11) in the basal part of the main body to provide air outlet,
Of particular significance is Kummer et al (US 8,333,816) who teaches a portable cooling device, wherein the ventilation device exhausts air at an angle between 30 and 45 degrees from horizontal.

    PNG
    media_image11.png
    404
    1130
    media_image11.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1
        2 Claim 1
        3 Venturi (n):  Used attributively to designate a short constriction in a tube between two longer tapered portions that are usually of unequal length but terminate with the same diameter, so that there is a drop in pressure in a fluid flowing through the constriction which may be used to determine the rate of flow or used as a source of suction; also devices having this form and the effect involved.  Oxford English Dictionary, Oxford University Press; copyright © 2020
        4 [0021] “A grille …This is intended to prevent the clothes from being rolled up” has been understood as to prevent clothes from being drawn into the inlet”